Citation Nr: 0517613	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter and his daughter-in-law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to May 1946 and 
from February 1947 to February 1952.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  That decision, in part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a dental condition. 

In October 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of a jaw injury and reopened the 
claim.

As noted in a decision by the Board in August 2003, in 
October 2002, the Board received a letter from the veteran 
referencing a March 2002 rating decision of the RO denying 
unemployability due to service connected disabilities (TDIU).  
He included a letter he had written to the RO as a notice of 
disagreement with the March 2002 rating decision and 
explained that he had not mailed this letter because he had 
been informed that his records were being transferred to the 
Board and any additional evidence should be mailed directly 
to the Board.  However, it was clear that the letter referred 
only to evidence relevant to the issues on appeal which did 
not include TDIU.  

In the August 2003 remand, the Board noted applicable 
provisions with regard to an appeal, and referred the attempt 
to reopen his TDIU claim to the RO for action deemed 
appropriate.

In the interim, the veteran's representative changed to that 
shown on the front cover.  It is also noted that some of the 
issues previously referred to the RO and not currently on 
appeal have been handled in the written presentation by the 
veteran's newest representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a Substantive Appeal, a VA Form 9, dated in June 2004, and 
now included in the claims file, the veteran specifically 
checked that he wanted a Board hearing at the RO level before 
a member of the Board.  

The veteran is entitled to such a hearing, and effectuation 
of his request in that regard takes precedence over other 
actions.

Accordingly, the case must be remanded for the following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO either through a Travel Board or 
videoconferencing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


(CONTINUED ON NEXT PAGE)




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




